CarutheRS, J.,
delivered the opinion of the Court.
*519This was an indictment and conviction for disturbing public worship.
By section 3, article 1, of our Constitution, it is declared “that all men have a natural and indefeasible right to worship Almighty Grod according to the dictates of their own consciences.” The Legislature has passed many and stringent laws to protect the people in. this right.
By the act of 1801, any person interrupting a congregation, assembled ■ for the worship of the Deity, is to be punished as a rioter at common law. The act of 1815, ch. 60, § 1, makes it the duty of all justices of the peace, who may, by their own observation, or the information of others, ascertain that any person, “either by words or gestures, or in any other manner,” has been guilty “of disturbing any congregation which may have assembled themselves together for the purpose of worshipping Almighty Grod, or aid or assist in the same,” to have them arrested.
All this is admitted and approved in the argument, but it is contended that the defendant is not guilty of the offense created by these statutes. That at the time of the perpetration of' the acts with which he is charged, the congregation assembled for worship had been dismissed, and the church authorities were engaged in his trial for certain offenses, imputed to him as a member of the church, and in ' his defense against that charge, he created the disturbance and breach of order with which he is charged in this indictment. It is not controverted that his conduct was such as to create the kind of disturbance forbidden by the law, if it had been before a congregation engaged in worship. But his *520defense is rested upon the ground that the law does not apply to a case where the congregation had been dismissed, and the church authorities were engaged in a trial for the’ administration of discipline.
This Court has, for the suppression of these offenses, given these acts a broader and more liberal construction, and held that their protection would extend to . a religious assembly, whether large or small, which might be engaged in public worship, or duties connected with their interest as a church.
This construction embraces the case before us, and fully sustains the charge of his Honor. These “wicked and disorderly persons,” as they are denominated in the act of 1815, who trifle with sacred things, and show contempt for the rules of the church and rights of conscience, deserve no - favor, and should be visited with the full measure of punishment authorized by the law.
The judgment will be affirmed.